    Case 21-03005-sgj Doc 32 Filed 05/26/21                    Entered 05/26/21 19:45:00            Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03005 (SGJ)
                                                                        )
NEXPOINT ADVISORS, L.P.,                                                )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

      I, Hannah Bussey, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On May 21, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Debtor’s Witness and Exhibit List with Respect to Hearing to be Held on May 25,
          2021 [Docket No. 28]


Dated: May 26, 2021
                                                          /s/ Hannah Bussey
                                                          Hannah Bussey
                                                          KCC
                                                          Meidinger Tower
                                                          462 South 4th Street
                                                          Louisville, KY 40202


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03005-sgj Doc 32 Filed 05/26/21   Entered 05/26/21 19:45:00   Page 2 of 5



                             EXHIBIT A
           Case 21-03005-sgj Doc 32 Filed 05/26/21                      Entered 05/26/21 19:45:00             Page 3 of 5
                                                              Exhibit A
                                                        Adversary Service List
                                                       Served via Electronic Mail


               Description                     CreditorName             CreditorNoticeName                        Email
  Financial Advisor to Official Committee                          Earnestiena Cheng, Daniel H   Earnestiena.Cheng@fticonsulting.com;
  of Unsecured Creditors                  FTI Consulting           O'Brien                       Daniel.H.O'Brien@fticonsulting.com
                                          Hayward & Associates     Melissa S. Hayward, Zachery   MHayward@HaywardFirm.com;
  Counsel for the Debtor                  PLLC                     Z. Annable                    ZAnnable@HaywardFirm.com
  Counsel for UBS Securities LLC and                               Andrew Clubok, Sarah          andrew.clubok@lw.com;
  UBS AG London Branch                    Latham & Watkins LLP     Tomkowiak                     sarah.tomkowiak@lw.com
  Counsel for UBS Securities LLC and                               Asif Attarwala, Kathryn K.    asif.attarwala@lw.com;
  UBS AG London Branch                    Latham & Watkins LLP     George                        Kathryn.George@lw.com
  Counsel for UBS Securities LLC and                               Jeffrey E. Bjork, Kimberly A. jeff.bjork@lw.com;
  UBS AG London Branch                    Latham & Watkins LLP     Posin                         kim.posin@lw.com
  Counsel for UBS Securities LLC and                                                             Zachary.Proulx@lw.com;
  UBS AG London Branch                    Latham & Watkins LLP     Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., Highland
  Income Fund, NexPoint Strategic
  Opportunities Fund and NexPoint         Munsch Hardt Kopf &      Davor Rukavina, Esq., Julian drukavina@munsch.com;
  Capital Inc.                            Harr, P.C.               P. Vasek, Esq.               jvasek@munsch.com
                                                                                                mclemente@sidley.com;
                                                                   Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
  Counsel for Official Committee of                                Russell, Elliot A. Bromagen, ebromagen@sidley.com;
  Unsecured Creditors                   Sidley Austin LLP          Dennis M. Twomey             dtwomey@sidley.com
                                                                                                preid@sidley.com;
                                                                   Penny P. Reid, Paige Holden pmontgomery@sidley.com;
  Counsel for Official Committee of                                Montgomery, Juliana Hoffman, jhoffman@sidley.com;
  Unsecured Creditors                   Sidley Austin LLP          Chandler M. Rognes           crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                Page 1 of 1
Case 21-03005-sgj Doc 32 Filed 05/26/21   Entered 05/26/21 19:45:00   Page 4 of 5



                             EXHIBIT B
                                Case 21-03005-sgj Doc 32 Filed 05/26/21                   Entered 05/26/21 19:45:00                 Page 5 of 5
                                                                                  Exhibit B
                                                                            Adversary Service List
                                                                          Served via First Class Mail


               Description                 CreditorName            CreditorNoticeName                     Address1                    Address2             City     State    Zip
  Counsel for UBS Securities LLC and                          Andrew Clubok, Sarah              555 Eleventh Street, NW, Suite
  UBS AG London Branch                 Latham & Watkins LLP   Tomkowiak                         1000                                                   Washington   DC      20004
  Counsel for UBS Securities LLC and                          Asif Attarwala, Kathryn K.        330 North Wabash Avenue,
  UBS AG London Branch                 Latham & Watkins LLP   George                            Ste. 2800                                              Chicago      IL      60611
  Counsel for UBS Securities LLC and                          Jeffrey E. Bjork, Kimberly A.
  UBS AG London Branch                 Latham & Watkins LLP   Posin                             355 S. Grand Ave., Ste. 100                            Los Angeles CA       90071
  Counsel for UBS Securities LLC and
  UBS AG London Branch                 Latham & Watkins LLP   Zachary F. Proulx, Jamie Wine 1271 Avenue of the Americas                                New York     NY      10020
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., Highland
  Income Fund, NexPoint Strategic
  Opportunities Fund and NexPoint      Munsch Hardt Kopf &    Davor Rukavina, Esq., Julian P.
  Capital Inc.                         Harr, P.C.             Vasek, Esq.                     3800 Ross Tower                    500 N. Akard Street   Dallas       TX      75202




Highland Capital Management, L.P.
Case No. 19-34054                                                                 Page 1 of 1
